*875On Motion to Dismiss.
The opinion of the Court was delivered by
Bermudez, C. J.
The appellees claim that the value of the real estate, the judicial sale of which is sought to be annulled, is not shown to exceed two thousand dollars, and that this court has no jurisdiction over the controversy.
The plaintiff seeks to recover not only the land, but $500 besides, for the occupancy from the time of sale to the institution of the suit. He swore that the property is worth $2,850, with the buildings and improvements upon it, valuing the land at $900, the gin house at $1,200, the barn at $750, the dwelling and outhouses at $500. A witness places the value at between $1,600 and |1,800. Another appraises it at between $1,000 and $1,500.
The testimony of the defendants, who values the property at $280, which is the'amount at which it was adjudicated to him, and the sum at which it was assessed, $600, previous to the sale, are insufficient to outweigh the valuation put upon the property by the plaintiff.
It may well be that bidders were deterred at the sale, for the reason that, like the plaintiff, they considered that the proceedings in execution of the writ of seizure and sale were irregular and void, and did not expropriate the debtor.
The motion to dismiss is overruled.